Citation Nr: 0931601	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
bilateral upper and lower extremities, as a result of 
exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1970 to April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of that proceeding has been associated with the Veteran's 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board finds that additional development is required prior 
to adjudication of the Veteran's claim for entitlement to 
service connection for peripheral neuropathy, bilateral upper 
and lower extremities.  

The record reveals that the Veteran has contended that his 
current peripheral neuropathy is related to his time in 
service.  Specifically, he asserts that he was exposed to 
Agent Orange during his service in Vietnam.

Where involving claims based upon exposure to herbicides, VA 
law and regulations provide that a Veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008);               38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  Those diseases that are listed at 38 C.F.R.                   
§ 3.309(e) shall be presumptively service connected if there 
are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service.  Generally, the 
regulation applies where an enumerated disease becomes 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The provisions for presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his 
exposure to Agent Orange led to the development of the 
claimed disability after service.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).

In this instance, there is sufficient evidence that the 
Veteran was exposed to herbicides during his military 
service.  This having been established, however, the claimed 
disability of peripheral neuropathy is not recognized as a 
disorder for which presumptive service connection due to 
Agent Orange exposure is available.  Although 38 C.F.R. 
§ 3.309(e) lists acute and subacute neuropathy as a disorder 
for which presumptive service connection is available, Note 
(2) states that acute and subacute neuropathy is defined as: 
". . . transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  See 38 
C.F.R. § 3.309(e), Note (2).  As the Veteran stated that he 
did not experience symptoms of peripheral neuropathy until 
the mid 1990s and there is no medical evidence to the 
contrary, presumptive service connection is not warranted.  
However, the Veteran may still provide competent evidence 
otherwise establishing a direct relationship between the 
disorder claimed and herbicide exposure.   Combee v. Brown, 
supra.

Applicable law and regulations state that VA will provide a 
medical examination or obtain a medical opinion where there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or within a qualifying presumptive 
period; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R.                        § 
3.159(c)(4)(i).  The U. S. Court of Appeals for Veterans 
Claims decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006) further provides that the third prong of this 
criteria, which requires that the evidence of record 
'indicate' that the claimed disability or symptoms 'may be' 
associated with the established event, is a low threshold.

The medical evidence of record clearly shows that the Veteran 
has a current disability.  The private treatment records and 
VA treatment records reveal a long documented history of 
peripheral neuropathy of the bilateral lower and upper 
extremities.  Specifically, the records show diagnoses of 
polyneuropathy and monoclonal gammopathy.  The Veteran has 
also provided statements from his private physicians.  In a 
November 2007 letter, Dr. R.A.J. explained that the Veteran's 
neuropathy may be due to prior chemical exposure.  In an 
October 2007 letter, Dr. H.R. stated that exposure to 
chemicals or toxins could result in peripheral neuropathic 
symptoms that could take greater than one year to become 
manifest.  Although Dr. H.R. and Dr. R.A.J. indicated that 
the Veteran's current peripheral neuropathy may be related to 
chemical exposure, the physicians did not provide a medical 
nexus opinion relating the Veteran's current peripheral 
neuropathy to service or relating the Veteran's peripheral 
neuropathy to in-service exposure to Agent Orange.  Since the 
medical evidence of record is unclear regarding the etiology 
of the Veteran's peripheral neuropathy of the bilateral upper 
and lower extremities, a VA examination is necessary to 
resolve the question of etiology.        See 38 U.S.C.A.  § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran's claimed peripheral neuropathy, 
bilateral upper and lower extremities, was 
incurred in or aggravated during his 
service.  The claims file, including all 
medical records obtained and a copy of 
this remand, must be reviewed by the 
examiner.  The examiner should document 
that the review was conducted in the 
report.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that peripheral neuropathy, bilateral 
upper and lower extremities, is causally 
related to the Veteran's military service, 
including exposure to Agent Orange during 
his service in the Republic of Vietnam.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  The examiner should 
provide a rationale for any opinion 
provided.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the Veteran's claim can 
be granted.  If the claim remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



